Citation Nr: 0634132	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  03-07 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for an 
injury to the ureter due to a foreign body.  



REPRESENTATION

Appellant represented by:	John E. Howell, Esq.



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from January 1959 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision issued 
by the RO.  

The Board remanded this case back to the RO in April 2004 for 
additional development of the record.  

In February 2006, the veteran was issued a Statement of the 
Case regarding two earlier effective date claims.  To date, 
however, he has not responded to this issuance in any manner.  
Accordingly, in the absence of a Substantive Appeal, the 
Board finds that this matter is not presently before it on 
appeal.  



FINDING OF FACT

The veteran currently is not shown to suffer from current 
disability from an injury to the ureter due to a foreign 
body.  



CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for an injury to the ureter due to a 
foreign body have not been met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.361 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a June 2004 letter.  By this letter, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted VCAA letter was issued subsequent to the 
appealed rating decision.  However, this letter was issued 
pursuant to the Board's April 2004 remand and was followed up 
with a readjudication in a May 2005 Supplemental Statement of 
the Case.  The Board is thus satisfied that sufficient 
corrective action has been taken to meet the requirements of 
Mayfield.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  As an award of 
compensation under 38 U.S.C.A. § 1151 is commensurate to a 
grant of service connection, this Court decision is also 
relevant to the present case.  

However, the absence of such notification is not prejudicial 
in this case, involving a section 1151 claim.  With such 
cases, no disability rating or effective date is assigned 
when compensation is denied.  Also, in cases where 
compensation is granted, it is the responsibility of the 
agency of original jurisdiction (here, the RO) to address any 
notice defect with respect to the rating and effective date 
elements when effectuating the award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.361.  

38 U.S.C.A. § 1151 has been amended in the past decade, and 
the amended statute indicates that a showing of carelessness, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault is necessary for entitlement to 
compensation for claims filed on or after October 1, 1997, as 
here.  Under these revisions, the proximate cause of death 
must also be an event not reasonably foreseeable.  Id.  But 
see generally Brown v. Gardner, 513 U.S. 115 (1994) (for 
claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment).  

To establish causation, the evidence must show that VA's 
hospital care, medical or surgical treatment, or examination 
resulted in additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause.  38 C.F.R. § 3.361(c)(1).  

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  

In addition to a showing of additional disability or death, 
there must be evidence showing either that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or that VA furnished 
treatment without the informed consent of the veteran and his 
representative, in compliance with 38 C.F.R. § 17.32.  Minor 
deviations from the 38 C.F.R. § 17.32 requirements that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  Consent may be express or 
implied as specified under 38 C.F.R. § 17.32(b), as in 
emergency situations.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  

In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

In May 1993, the veteran underwent colon surgery, including a 
reversal of Hartmann's procedure, at a VA facility.  On the 
date of the surgery, he also underwent VA abdominal x-rays.  
The x-ray report contains a clinical history notation of 
"lost needle."  The x-rays revealed that a catheter was 
present in the left ureter.  Two forceps were present in the 
upper abdomen, but no other opaque foreign bodies were 
identified.  

An August 1993 VA treatment record includes a reference to 
ureteral stents but also contains a comment that "no stents 
remain at this time."  

During an October 2002 VA genitourinary examination, the 
veteran stated that he believed "there is a piece of 
surgical equipment in the form of a needle" in the left 
lower quadrant.  The examiner noted that x-ray studies of the 
abdomen did not show any radiopaque foreign bodies.  

A review of the claims file reflected that a ureteral stent 
was removed after a second surgery to revise the veteran's 
colostomy.  This had been placed to protect the left ureter 
during surgery.  It was submitted after removal as a surgical 
pathology specimen.  

The report of a second VA genitourinary examination, from 
February 2005, indicates that the veteran complained of 
difficulty controlling his urine.  The examiner, who reviewed 
the claims file, noted that the abdominal x-ray studies from 
October 2002 were negative for any foreign bodies.  He 
explained the purpose of the use of surgical staples and 
opined that the statements of the veteran and his 
representative that surgical clips had been left in the body 
during surgery were "frivolous" and demonstrated "either 
lack of research into the topic or lack of understanding of 
materials used for normal repair of intestines in taking down 
[the veteran's] colostomy."  

Additionally, the examiner noted that the May 1993 VA x-ray 
report, which contained a notation of a "lost needle," 
represented an x-ray study taken when a needle count was 
questioned to rule out the possibility of a needle being 
left, or any improper count.  Indeed, the x-ray report showed 
no other opaque foreign bodies identified besides the 
catheter in place in the ureter.  

Finally, abdominal films from February 2005 were noted to 
show no evidence of a foreign body, other than the normal 
staples used in the colon surgery.  The examiner thus noted 
that there had been a misinterpretation of a person looking 
through the records without full understanding of a surgical 
procedure and how x-ray studies were normally used to look 
for needles if there was a question concerning a needle 
count.  Consequently, the examiner again described the 
veteran's claim as "frivolous," representing "a lack of 
comprehension or complete review of the surgical facts" by 
"the representing attorney."  

Given the above medical records, the Board finds no competent 
evidence to substantiate a current disability for which 
compensation under section 1151 can be awarded.  

Both VA examiners have clearly indicated that, based on x-ray 
studies, no foreign bodies have been located in the ureter.  
Rather, the May 1993 x-rays appear to have been taken to rule 
out the possibility of a missing needle, but such needle was 
not found in the veteran's abdominal region at that time or 
afterwards.  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
statements from the examination reports.  The veteran, 
however, has not been shown to possess the requisite medical 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for an injury to the ureter due to a 
foreign body, and this claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for an 
injury to the ureter due to a foreign body is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


